MEMORANDUM **
Arizona state prisoner George Melendez Estrada appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Arredondo v. Ortiz, 365 F.3d 778, 781 (9th Cir.2004), and we affirm.
Estrada contends that his aggravated sentence was imposed in violation of the Constitution because only one of the four aggravating circumstances found by the trial court was established in a manner consistent with the Sixth Amendment. The Arizona Court of Appeals decision rejecting this claim was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); cf. Butler v. Curry, 528 F.3d 624, 643, 648-49 (9th Cir.), cert. denied, — U.S.—, 129 S.Ct. 767, 172 L.Ed.2d 763 (2008).
We construe Estrada’s briefing of an uncertified issue as a motion to expand the certificate of appealability. See 9th Cir. R. 22-l(e). So construed, we deny the mo*438tion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.